

	

		II

		109th CONGRESS

		1st Session

		S. 1505

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 27, 2005

			Mr. Coburn (for himself

			 and Mr. Inhofe) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Indian

			 Affairs

		

		A BILL

		To amend the Shawnee Tribe Status Act of

		  2000.

	

	

		1.Short titleThis Act may be cited as the

			 Shawnee Tribe Status Act Amendments

			 Act of 2005.

		2.Tribal

			 landSection 707(a) of the

			 Shawnee Tribe Status Act of 2000 (25 U.S.C. 1041e(a)) is amended—

			(1)in paragraph (1), by striking (1)

			 In

			 general.—; and

			(2)by striking paragraph (2).

			

